Title: General Orders, 14 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Saturday Decr 14th 1782
                            Parole Quebec,
                            Countersigns Radnor, Salthill
                        
                        
                            
                                Officers for tomorrow
                                 
                                Colonel J. Vose, Major Graham.
                            
                            
                                For duty tomorrow the
                                
                                7th Massachusetts regiment.
                            
                        
                        One Captain from the first Massachusetts brigade to attend the Courtmartial of which Colonel Greaton is
                            President in the place of Captain Hastings absent by leave.
                    